          Case 1:19-mj-03412-UA Document 1 Filed 04/05/19 Page 1 of 6

                                                            ORIGINAL
Approved:
            Be ja    n Woodsi e Schrier
            Assis ant United States Attornl        9MAG •3 4 12         .


Before:     THE HONORABLE ROBERT W. LEHRBURGER
            United States Magistrate Judge
            Southern District of New York

                 - - - - - - - - - - x
                                                SEALED COMPLAINT
UNITED STATES OF AMERICA
                                               Violations of
     - v.   -                                  18 U.S.C. §§ 1349,
                                               1028A, and 2
LUIS DE OLEO GUZMAN, and
SABIEL SAMPOL,
     a/k/a "Flako Loko,"                       COUNTY OF OFFENSE:
                                               BRONX
                        Defendants.

- - - - - - - - - - - - - - - - - x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          MICHAEL MEMOLI, being duly sworn, deposes and says
that he is a Postal Inspector with the United States Postal
Inspection Service ("USPIS"), and charges as follows:

                                COUNT ONE
                    (Conspiracy to Commit Bank Fraud)

          1.   From at least in or about October 2016 up to and
including at least in or about November 2016, in the Southern
District of New York and elsewhere, LUIS DE OLEO GUZMAN and
SABIEL SAMPOL, a/k/a "Flako Loko," the defendants, and others
known and unknown, willfully and knowingly, did combine,
conspire, confederate, and agree together and with each other to
commit bank fraud, in violation of Title 18, United S~ates Code,
Section 1344.

          2.   It was a part and object of the conspiracy that
LUIS DE OLEO GUZMAN and SABIEL SAMPOL, a/k/a "Flako Loko," the
defendants, and others known and unknown, willfully and
knowingly, would and did execute and attempt to execute a scheme
and artifice to defraud a financial institution, the deposits of
which were then insured by the Federal Deposit Insurance
Corporation, and to obtain moneys, funds 1 credits, assets 1
        Case 1:19-mj-03412-UA Document 1 Filed 04/05/19 Page 2 of 6



securities, and.other property owned by, and under the custody
and control of, such financial institution, by means of false
and fraudulent pretenses, representations, and promises, in
violation of Title 18, United States Code, Section 1344.

          (Title 18, United States Code, Section 1349.)

                              COUNT TWO
                     (Aggravated Identity Theft)

     3.   From at least in or about October 2016 up to and
including at least in or about November 2016, in the Southern
District of New York and elsewhere, LUIS DE OLEO GUZMAN and
SABIEL SAMPOL, a/k/a "Flake Loko," the defendants, knowingly did
transfer, possess, and use, without lawful authority, a means of
identification of another person, during and in relation to a
felony violation enumerated in Title 18, United States Code,
Section 1028A(c), to wit, GUZMAN and SAMPOL deposited money
orders in the name of another person during and in relation to
the conspiracy to commit bank fraud charged in Count One of this
Complaint, knowing that the means of identification belonged to
another actual person.

      (Title 18, United States Code, Sections 1028A(a) (1),
                        1028A(b) and 2)

     4.   The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          a.   I am a United States Postal Inspector.  I have
been personally involved in the investigation of this matter,
and I base this affidavit on that experience, my conversations
with other law enforcement officials, and my examination of
various reports and records. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all of the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

                       THE FRAUDULENT DEPOSITS

     5.   Based on my training and experience, I have become
aware of schemes in which individuals attempt to convert for
their own use money orders sent by and to others. One such
scheme typically proceeds as follows:

                                    2
        Case 1:19-mj-03412-UA Document 1 Filed 04/05/19 Page 3 of 6




          a.   Money orders are stolen from United States Postal
Service ("USPS") mailboxes or other locations where mail is
stored.

          b.   Information on the money orders, such as the name
of the payee or payor, is removed through a variety of means,
including but not limited to washing, soaking, and bleaching.

          c.   Different information is substituted in place of
the removed information. Among other changes, the name of the
intended payee or payor is replaced with another name.

          d.   Finally, the altered money orders are deposited
into an account maintained by or under the control of the
individual now listed as the payee.

     6.    Based on my review of financial records, video
surveillance footage and still photographs derived from that
footage, and other materials obtained from a certain financial
institution ("Bank-1") through a federal grand jury subpoena, I
have learned, in substance and in part, that from at least on or
about October 4, 2016 through at least on or about October 31,
2016, LUIS DE OLEO GUZMAN, the defendant, deposited at least
four money orders into a bank account at Bank-1 ("Bank
Account-1") that was held in the name of a person ("Victim-1")
who is neither GUZMAN nor SABIEL SAMPOL, a/k/a "Flako Loko," the
defendant.   SAMPOL was present for at least one of the deposits,
all four of which were made at a Bank-1 branch located at or
near East Fordham Road in the Bronx, New York. Additionally, on
at least one occasion, on or about October 17, 2016, GUZMAN
withdrew cash from Bank Account-1 and gave at least some of it
to SAMPOL, who was present during the withdrawal.   The
withdrawal was made at a Bank-1 branch located at or near
Westchester Avenue in the Bronx, New York.

          a.   Specifically, on or about October 4, 2016, a
money order for $1,020, with Victim-l's name appearing on the
payee and payee-endorsement lines, was deposited into Bank
Account-1. Bank-1 video surveillance and still photographs show
three individuals standing at or around the ATM at Bank-1 where
the deposit was made. Based on my training and experience, and
my review of photographs of GUZMAN and SAMPOL from law
enforcement databases, I believe that GUZMAN and SAMPOL were two
of those three individuals.  In the video and photographs,
GUZMAN can be seen operating the ATM.



                                    3
        Case 1:19-mj-03412-UA Document 1 Filed 04/05/19 Page 4 of 6



           b.  On or about October 17, 2016, $400 was withdrawn
from Bank Account-1 at a Bank-1 location at or near Westchester
Avenue in the Bronx, New York. Bank-1 video surveillance and
still photographs show GUZMAN and SAMPOL standing at or around
the ATM at Bank-1 where the withdrawal was made.  In the video
and photographs, GUZMAN can be seen operating the ATM. GUZMAN
can also be seen giving SAMPOL some of the cash that he had
withdrawn.

          c.   On or about October 26, 2016, a money order for
$100, with Victim-l's name appearing on the payee and payee
endorsement lines, was deposited into Bank Account-1. Bank-1
video surveillance and still photographs show GUZMAN depositing
the money order.

          d.   On or about October 26, 2016, a money order for
$120, with Victim-l's name appearing on the payee and payee
endorsement lines, was deposited into Bank Account-1. Bank-1
video surveillance and still photographs show GUZMAN depositing
the money order.

          e.   On or about October 29, 2016, a money order for
$300, with Victim-l's name appearing on the payee and payee
endorsement lines, was deposited into Bank Account-1. Bank-1
video surveillance and still photographs show GUZMAN depositing
the money order.

          f.   On or about December 5, 2016, Facebook messages
were exchanged between an account believed to be used by
Victim-1 and an account used by GUZMAN.  In sum and substance,
Victim-1 sent GUZMAN a screenshot of a Bank Account-1 statement
reflecting certain balances, deposits, and payments, and stated
that he had used Bank Account-1 without her permission.

     7.   Based on my training, experience, and review of open
source material, I have learned that Bank-1 was insured by the
Federal Deposit Insurance Corporation from at least on or about
October 4, 2016 through at least on or about December 5, 2016.

                        THE "FISHING" SCHEME

     8.   Based on my training and experience, I know that
individuals sometimes use string or other materials with
adhesive affixed to the end to remove mail matter from USPS
mailboxes. This practice is called "fishing." Individuals
typically "fish" in the hope of removing mail containing checks,



                                    4
        Case 1:19-mj-03412-UA Document 1 Filed 04/05/19 Page 5 of 6



money orders, or cash. The individuals may sell the checks and
money orders to others or keep them for their own use.

     9.   Based in part on my conversations with officers of the
New York City Police Department ("NYPD") and my review of NYPD
reports and other materials, I have learned, in substance and in
part, the following:

          a.   On or about November 3, 2016, at or about 4:47
a.m., two NYPD officers (the "Officers") surveill~ng the
vicinity of Jennings Street and Prospect Avenue in the Bronx,
New York, observed three individuals in the area who appeared to
be removing mail from USPS mailboxes.

          b.   Specifically, the Officers observed two
individuals removing mail from a USPS mailbox using the fishing
method described above. The Officers also observed a third
individual nearby, apparently serving as a lookout for the two
individuals removing the mail. Two of the three individuals
were later identified as LUIS DE OLEO GUZMAN and SABIEL SAMPOL,
a/k/a "Flako Loko," the defendants.

          c.   After apprehending GUZMAN and SAMPOL as a result
of their unauthorized removal of USPS mailbox mail matter, the
Officers conducted a search of the vehicle in which the three
individuals whom the Officers had observed fishing had arrived
(the "Vehicle"). The Officers recovered numerous checks, money
orders, and debit cards from the Vehicle. The checks and money
orders were in the names of people other than the three
individuals.  The total value of the checks and money orders was
approximately $11,000. Additionally, many of the debit cards
were in the names of people other than the three individuals.

          d.   The Officers also recovereg string and adhesive
from beneath the hood of the Vehicle. Based on my training and
experience, I know that these materials are often used as
fishing tools.

          e.   Following the search of the Vehicle, the Officers
arrested the defendants.

          WHEREFORE, the deponent respectfully requests that
warrants be issued for the arrest of LUIS DE OLEO GUZMAN and




                                    5
         Case 1:19-mj-03412-UA Document 1 Filed 04/05/19 Page 6 of 6



 SABIEL SAMPOL, a/k/a "Flako Loko," the defendants, and that they
 be arrested, and imprisoned or bailed, as the case may be.



                      MICHAEL MEMOLI
                      Postal Inspector
                      United States Postal Inspection Service


 Sworn to before me this
~~day of April 2019




                                     6
